Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
 
2.	The amendment filed 04/13/2022 has been received and considered. Claims 1-20 are presented for examination.

Claim Objections
3.	Claims 1, 8 and 15 are objected to because of the following informalities:  
As per Claims 1, 8 and 15, they recite the limitation:
“adjusting, for each simulation of the simulations, a single parameter of the reservoir features and properties, wherein the single parameter is a vertical permeability, a skin factor, or a distance to a fault; 
receiving, from a user through a user interface, for each simulation of the simulations, a single parameter of the reservoir features and properties, wherein the single parameter is a vertical permeability, a skin factor, or a distance to a fault; 
adjusting, for each simulation of the simulations, a single parameter of the reservoir features and properties, wherein the single parameter is a vertical permeability, a skin factor, or a distance to a fault;” which is unclear what the limitation refers. In particular, they recite two “adjusting” steps. It is unclear if the second adjusting step is different from the first step, and it is unclear if the “single parameter” in the second “adjusting” step is an adjusted “single parameter” after the first “adjusting” step performs or a received “single parameter” from a user which is claimed in “receiving” steps. It is interpreted that “adjusting” and “reviving” step are iterative as disclosed in Fig. 1 of the instant invention and paragraph [0024] of the specification.
[0024] Simulations can be run directly using the numerical model. Using comparisons 
between simulation responses and recorded transient-pressure data, simulation model properties can be adjusted to replicate (and better represent) the responses of the recorded transient-pressure data. The properties of the numerical model can be iteratively refined or adjusted until an acceptable match between the pressure responses of the numerical reservoir model and the actually-recorded transient pressure data is achieved. After achieving an acceptable match between the model responses and the recorded data, pressure derivatives can be calculated from both the recorded data and the model responses. The pressure derivatives can be presented on a log-log plot for comparison, for example, in a user interface (UI) provided to practitioners. If the comparison on the log-log plot shows a mismatch, then the properties in the numerical model may need to be re-calibrated, which can be initiated by the practitioners using the UI. Then the simulation can be re-run on the calibrated numerical model, and comparison of the pressure derivatives can be presented again in the log-log plot. If derivative matches are acceptable (for example, to the practitioner), then final results can be obtained. Otherwise, the numerical model can be re-adjusted with respect to the reservoir properties, and the process can be repeated until an acceptable match is achieved. After an acceptable match on the log-log plot is achieved, final results of the analysis can be deemed ready for utilization. Terms and concepts that are associated with elements of reservoir and well data and processes for building numerical models are now presented. 

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1, 3, 5, 8, 10, 12, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kayode et al. (US 20170285221 A1), in view of Noor M. et al. (US 20170234121 A1), and further in view of Nooruddin et al. (US 10094202 B2).
As per Claims 1, 8 and 15, Kayode et al. teaches a computer-implemented method/medium/system (Fig. 2), comprising:
preparing, using observed dynamic reservoir data and well data associated with a well, a numerical model of the well that models production of the well (Fig. 2 step 202, [0028]-[0031], [0033]: the initial geo-model” including measured “transient data”, “permeabilities, porosities, water saturation levels, shale percentages (or combinations of them) of each grid-block” to simulate “volumetric flow through the grid blocks of the full-field model” where each block represents “a portion of the field” in the reservoir and where “values of the grid properties are the same at the well locations” in the respective reservoir.); 
updating the numerical model, including adjusting properties used for the numerical model until results of performing a quality assurance/quality control (QA/QC) check on the numerical model indicate that the numerical model is within acceptable limits (QA/QC) check on the numerical model indicate that the numerical model is within acceptable limits (Fig. 2 step 204->224 [0032], [0038], [0047], [0051]-[0053]: generating “Multiple adjusted geo-models” “by varying the extrapolation approach associated with the initial geo-model” to “estimate the unknown grid property values” with “a match quality index (MQI)for each geo-model” to “identify the geo-model associated with the best ranked MQI value”); 
extracting, during operation of an exploration oilfield containing the well, pressure derivatives from a transient test of the well to create a functional numerical model from the numerical model(Fig. 2 step 206 ->214, [0034], [0038], [0045]- [0046]: calculating “pressure derivatives” from simulated “the pressure transients” “using all the geo-models to identify the best geo-model” using “the pressure derivative of the observed pressure transient data” for the well “during a pressure transient test”.); 
running simulations on the functional numerical model and adjusting reservoir features and properties until acceptable results are achieved (Fig. 2 step 224, Fig. 5B & 7A, [0046], [0052] “the computer system can further improve the simulated pressure transient derivative by adjusting, for example, the permeability associated with the best ranked geo-model. For example, the computer system can apply permeability multipliers on the selected best geo-model, recalculate pressure transient and compare the derivative plot of newly generated pressure transient with the measured pressure derivative until a suitable match of the two is obtained.”.), including: 
…
Providing, for presentation to a user in a user interface ([0056]), a simulation output based on the simulations ([0053]-[0054]).
Kayode et al. fails to adjusting, for each simulation of the simulations, a single parameter of the reservoir features and properties, wherein the single parameter is a vertical permeability, a skin factor, or a distance to a fault; 
receiving, from a user through a user interface, for each simulation of the simulations, a single parameter of the reservoir features and properties, wherein the single parameter is a vertical permeability, a skin factor, or a distance to a fault; 
adjusting, for each simulation of the simulations, a single parameter of the reservoir features and properties, wherein the single parameter is a vertical permeability, a skin factor, or a distance to a fault;
determining a pressure match between pressures modeled in the functional numerical model and transient pressures of the well, and comparing the pressure match against acceptable results; and 
determining a log-log plot derivative match between a pressure derivative of the functional numerical model and a pressure derivative of the transient pressures of the well, and comparing the log-log plot derivative match against acceptable results; 
…, wherein the simulation output characterizes a reservoir and flow capacities during exploration in the exploration oilfield; and 
estimating flow capacities and oil production for the reservoir based on the simulation output; and 
adjusting, based on estimates of flow capacities and oil production for the reservoir, drilling parameters for drilling the reservoirs and schedules for the drilling.
Noor M. et al. teaches adjusting, for each simulation of the simulations, a single parameter of the reservoir features and properties, wherein the single parameter is a vertical permeability, a skin factor, or a distance to a fault (Fig. 5 [0130]-[0134]); 
receiving, from a user through a user interface, for each simulation of the simulations, a single parameter of the reservoir features and properties, wherein the single parameter is a vertical permeability, a skin factor, or a distance to a fault (Fig. 5 [0130]-[0134]); 
adjusting, for each simulation of the simulations, a single parameter of the reservoir features and properties, wherein the single parameter is a vertical permeability, a skin factor, or a distance to a fault (Fig. 5 [0130]-[0134]);
determining a pressure match between pressures modeled in the functional numerical model and transient pressures of the well, and comparing the pressure match against acceptable results (Fig. 5, [0128]-[0135]); and 
determining a log-log plot derivative match between a pressure derivative of the functional numerical model and a pressure derivative of the transient pressures of the well, and comparing the log-log plot derivative match against acceptable results (Fig. 5, [0128]-[0135], “log-log” plots); 
…, wherein the simulation output characterizes a reservoir and flow capacities during exploration in the exploration oilfield (Fig. 5, [0128]-[0135])
… adjusting, based on estimates of flow capacities and oil production for the reservoir, drilling parameters for drilling the reservoirs and schedules for the drilling (Fig. 5, [0137]).
Nooruddin et al. teaches estimating flow capacities and oil production for the reservoir based on the simulation output (Fig. 6 and Col. 15 lines 14-56).
Kayode et al., Noor M. et al., and Nooruddin et al. are analogous art because they are all related to a reservoir modeling and simulation.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Noor M. et al. and Nooruddin et al. into Kayode et al.’s invention to provide best guess estimation of values (Noor M. et al.:[0130]) and to provide accurate estimation (Nooruddin et al.: Abstract).

As per Claims 3, 10 and 17, Kayode et al. fails to teach explicitly wherein the simulation output includes a flow capacity (kh) determined from permeability (k) values of the model. 
Nooruddin et al. teaches wherein the simulation output includes a flow capacity (kh) determined from permeability (k) values of the model (Col. 15 lines 14-56). 
As per Claims 5, 12 and 19, Kayode et al. teaches wherein providing the simulation output based on the simulations (Fig. 2) includes providing, for presentation to a user in a user interface ([0046]-[0047], [0056]).
Kayode et al. fails to teach explicitly numerical comparisons of the pressures modeled in the functional numerical model and the transient pressures of the well; and 
graphical representations of log-log plot derivative matches.
Noor M. et al. teaches numerical comparisons of the pressures modeled in the functional numerical model and the transient pressures of the well (Fig. 5, Fig. 6A-6D and the description); and 
graphical representations of log-log plot derivative matches (Fig. 5, Fig. 6A-6D and the description).

5.	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kayode et al. (US 20170285221 A1), in view of Noor M. et al. (US 20170234121 A1) and Nooruddin et al. (US 10094202 B2), and further in view of in view of Al-Shahri (US 20130096896 A1) and in view of Biterge et al. (US 20140257706 A1)
Kayode et al.  as modified by Noor M. et al. and Nooruddin et al. teaches most all the instant invention as applied to claims 1, 3, 5, 8, 10, 12, 15, 17, and 19 above.
As per Claims 2, 9 and 16, Kayode et al. as modified by Noor M. et al. and Nooruddin et al. teaches wherein performing the QA/QC check on the numerical model comprises: 
determining that geological features… are incorporated correctly in the numerical model (Kayode et al. : [0029]-[0032]); 
determining that reservoir properties ... (Kayode et al. : [0031]-[0032]); 
wherein reservoir properties include permeability, porosity, fluids saturation, …( Kayode et al. : [0031]).
Kayode et al. as modified by Noor M. et al. and Nooruddin et al. fails to teach explicitly geological features including barriers, faults, fractures, and tight layers derived from seismic and geology data analysis of the well; 
determining that reservoir properties from petrophyscial log data,  pressure/volume/temperature (PVT) data based on collected samples, and well data corresponding to well completion and production data of the well are in agreement with input well and reservoir properties; 
wherein reservoir properties include saturation functions, relative permeability, fluids contacts, and reservoir initial conditions of the well; and 
wherein well data includes perforations, geometry, and production rates of the well.
Al-Shahri teaches geological determining that reservoir properties from petrophyscial log data, well data corresponding to well completion and production data of the well are in agreement with input well and reservoir properties ([0032], [0034]-[0035]); 
wherein reservoir properties include saturation functions, fluids contacts, and reservoir initial conditions of the well ([0031], [0032], [0034]-[0037]); and 
wherein well data includes perforations, geometry, and production rates of the well ([0032], [0034]).
Biterge et al. teaches geological features including barriers, faults, fractures, and tight layers derived from seismic and geology data analysis of the well ([0022]-[0024]); and 
reservoir properties from pressure/volume/temperature (PVT) data based on collected samples ([0024]), and reservoir properties including relative permeability ([0024]).
Kayode et al. as modified by Noor M. et al. and Nooruddin et al., Al-Shahri, and Biterge et al. are analogous art because they are all related to a reservoir modeling and simulation.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Al-Shahri and Biterge et al. into Kayode et al. as modified by Noor M. et al. and Nooruddin et al.’s invention to provide best guess estimation of values (Noor M. et al.: [0130]) and to provide accurate estimation (Nooruddin et al.: Abstract). Further incorporating the teaching of Al-Shahri is to provide accurate modeling (Al-Shahri: [0007]), and incorporating the teaching of Biterge et al. to determine geological features to improve the reservoir characterization during modeling (Biterge et al.: [0019]).

6.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kayode et al. (US 20170285221 A1) in view of Noor M. et al. (US 20170234121 A1) and Nooruddin et al. (US 10094202 B2), and further in view of Al-Shahri (US 20130096896 A1), Schirrmann et al. (US 20190179873 A1), and Biterge et al. (US 20140257706 A1).
Kayode et al.  as modified by Noor M. et al. and Nooruddin et al. teaches most all the instant invention as applied to claims 1, 3, 5, 8, 10, 12, 15, 17, and 19 above.
As per Claims 4, 11 and 18, Kayode et al. as modified by Noor M. et al. and Nooruddin et al. teaches wherein preparing the numerical model includes building the numerical model using geological data, geophysical data, petrophysical data, core data, reference point data, and well control data, transient test data (Kayode et al. : [0031]-[0032], [0057]). 
Kayode et al. as modified by Noor M. et al. and Nooruddin et al. fails to teach explicitly PVT data, reservoir initial conditions data including pressure (p.sub.i) and temperature (T.sub.i) for each layer indexed by integer i, fluids contacts data including gas-oil contact (GOC) and oil-water contact (OWC) data, capillary pressure (p.sub.c) function data, relative permeability (k.sub.r) data, well trajectory and completion data, and productions rates data.
Al-Shahri teaches fluids contacts data including gas-oil contact (GOC) and oil-water contact (OWC) data, well trajectory and completion data, and productions rates data ([0031], [0032], [0034]-[0037]).
Biterge et al. teaches relative permeability (k.sub.r) data ([0024]).
Schirrmann et al. teaches reservoir initial conditions data including pressure (p.sub.i) and temperature (T.sub.i) for each layer indexed by i, capillary pressure (p.sub.c) function data ([0017], [0025], [0047]).
Kayode et al. as modified by Noor M. et al. and Nooruddin et al., Al-Shahri, Biterge et al., and Schirrmann et al. are analogous art because they are all related to a reservoir modeling and simulation.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Al-Shahri, Biterge et al. and Schirrmann et al. into Kayode et al. as modified by Noor M. et al. and Nooruddin et al.’s invention to provide best guess estimation of values (Noor M. et al.: [0130]), to provide accurate estimation (Nooruddin et al.: Abstract), and to provide accurate modeling (Al-Shahri: [0007]).  Further incorporating the teaching of Biterge et al. to build the model using geophysical data to improve the reservoir characterization during modeling ([0019]).  Schirrmann et al. also teaches a system that improves the accuracies of the values during model realization ([0030]). 

7.	Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kayode et al. (US 20170285221 A1), in view of Noor M. et al. (US 20170234121 A1) and Nooruddin et al. (US 10094202 B2), and further in view of Al-Shahri (US 20130096896 A1).
Kayode et al.  as modified by Noor M. et al. and Nooruddin et al. teaches most all the instant invention as applied to claims 1, 3, 5, 8, 10, 12, 15, 17, and 19 above.
As per Claims 6, 13 and 20, Kayode et al. as modified by Noor M. et al. and Nooruddin et al. teaches wherein updating the numerical model comprises: 
performing a quality assurance/quality control (QA/QC) check on the numerical model (Kayode et al. : Fig. 2 step 204->224 [0032], [0038], [0047], [0051]-[0053]); 
determining whether the numerical model is within acceptable limits (Kayode et al. : Fig. 2 step 204->224 [0032], [0038], [0047], [0051]-[0053]).
Kayode et al. as modified by Noor M. et al. and Nooruddin et al. fails to teach explicitly upon determining that the numerical model is not within acceptable limits and adjusting properties used in the numerical model; and repeating the QA/QC check, the determining, and the adjusting until the numerical model is within acceptable limits. 
Al-Shahri teaches upon determining that the numerical model is not within acceptable limits and adjusting properties used in the numerical model ([0031], [0032], [0034]-[0037]); and 
repeating the QA/QC check, the determining, and the adjusting until the numerical model is within acceptable limits ([0031], [0032], [0034]-[0037]). 
Kayode et al. as modified by Noor M. et al. and Nooruddin et al. and Al-Shahri are analogous art because they are all related to a reservoir modeling and simulation.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Al-Shahri into Kayode et al. as modified by Noor M. et al. and Nooruddin et al.’s invention to provide best guess estimation of values (Noor M. et al.: [0130]), to provide accurate estimation (Nooruddin et al.: Abstract), and to provide accurate modeling (Al-Shahri: [0007]).  
8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kayode et al. (US 20170285221 A1), in view of Noor M. et al. (US 20170234121 A1) and Nooruddin et al. (US 10094202 B2), and further in view of Biterge et al. (US 20140257706 A1).
Kayode et al.  as modified by Noor M. et al. and Nooruddin et al. teaches most all the instant invention as applied to claims 1, 3, 5, 8, 10, 12, 15, 17, and 19 above.
As per Claim 7, Kayode et al. as modified by Noor M. et al. and Nooruddin et al. teaches further comprising incorporating, into the numerical model, reservoir structures … (Kayode et al. : [0029]).
Kayode et al. as modified by Noor M. et al. and Nooruddin et al. fails to teach explicitly interpreted from seismic data.
Biterge et al. teaches interpreted from seismic data ([0015], [0022]-[0024]).
Kayode et al. as modified by Noor M. et al. and Nooruddin et al. and Biterge et al. are analogous art because they are all related to a reservoir modeling and simulation.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Biterge et al. into Kayode et al. as modified by Noor M. et al. and Nooruddin et al.’s invention to provide best guess estimation of values (Noor M. et al.: [0130]), to provide accurate estimation (Nooruddin et al.: Abstract), and to improve the reservoir characterization during modeling (Biterge et al. : [0019]).

Response to Arguments
9 	Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive.
Examiner respectfully withdraws Claim Rejections - 35 USC § 101 in view of the amendment and/or applicant’s arguments.
Applicants have argued that:

    PNG
    media_image1.png
    339
    788
    media_image1.png
    Greyscale

Examiner disagrees as Noor teaches an iterative process to generate mathematical reservoir model which adjusts reservoir parameter values including a well skin factor (s) by a user through an interactive graphical user interface (GUI) ([0130]-[0131]), and during iteration, one or more of the reservoir parameter values could be adjusted ([0137]) until acceptable results are achieved.  Therefore, 103 rejection remains.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/            Primary Examiner, Art Unit 2146